


110 HR 4496 IH: To amend the Elementary and Secondary Education Act of

U.S. House of Representatives
2007-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4496
		IN THE HOUSE OF REPRESENTATIVES
		
			December 12, 2007
			Mr. David Davis of
			 Tennessee introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to ensure that the Impact Aid program of the Department of Education
		  guarantees that each eligible local educational agency receives at least the
		  same percentage of the maximum payment under current formulas as the percentage
		  of its land owned by the Federal Government.
	
	
		1.Each eligible local
			 educational agency to receive at least same percentage of the maximum payment
			 as the percentage of land owned by the Federal Government
			(a)Payments for
			 Federal acquisition of real propertySection 8002 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7702) is amended by adding at the
			 end the following:
				
					(o)Entitlement to
				percentage of maximumNotwithstanding any other provision of this
				title, the Secretary shall, each fiscal year, for each eligible local
				educational agency, do the following:
						(1)Identify—
							(A)the amount that
				the local educational agency is to receive under the other provisions of this
				section; and
							(B)the amount
				determined by multiplying—
								(i)the
				maximum amount that the local educational agency is eligible to receive under
				the other provisions of this section; and
								(ii)the percentage of
				land of the local educational agency that is Federal property eligible under
				this section.
								(2)If the amount
				under paragraph (1)(A) is less than the amount under paragraph (1)(B),
				transfer, from amounts available to the Secretary for other purposes, funds
				sufficient to make up the difference, and add those funds to the amount paid to
				the local educational agency under this
				section.
						.
			(b)Basic payments;
			 payments for heavily impacted local educational agenciesSection
			 8003 of that Act (20 U.S.C.7703) is amended by adding at the end the
			 following:
				
					(h)Entitlement to
				percentage of maximumNotwithstanding any other provision of this
				title, the Secretary shall, each fiscal year, for each eligible local
				educational agency, do the following:
						(1)Identify—
							(A)the amount that the
				local educational agency is to receive under subsection (b); and
							(B)the amount
				determined by multiplying—
								(i)the maximum amount
				that the local educational agency is eligible to receive under subsection (b);
				and
								(ii)the percentage of
				land of the local educational agency that is Federal property eligible under
				section 8002.
								(2)If the amount
				under paragraph (1)(A) is less than the amount under paragraph (1)(B),
				transfer, from amounts available to the Secretary for other purposes, funds
				sufficient to make up the difference, and add those funds to the amount paid to
				the local educational agency under subsection
				(b).
						.
			
